Case 3:18-cv-07354-WHA Document 173-34 Filed 11/21/19 Page 1 of 3




                 EXHIBIT 32
                Case 3:18-cv-07354-WHA Document 173-34 Filed 11/21/19 Page 2 of 3


  Message
  From:          DefaultServicingChangeManagementHP@wellsfargo.com
                 [DefaultServicingChangeManagementHP@wellsfargo.com]
  Sent:          1/29/2015 1:47:03 PM
  To:            Beena.Menon@wellsfargo.com; Greg.B.Mcwilliams@wellsfargo.com; Doreen.Jennrich@wellsfargo.com;
                 Russell.Schwartzseid@wellsfargo.com; marchamblen@wellsfargo.com; kerri.crabtree@wellsfargo.com;
                 john.bender@wellsfargo.com; james.r.donohue@wellsfargo.com; MikeNold@wellsfargo.com;
                 Peter.Kelsey@wellsfargo.com; RICK.MCVEIGH@wellsfargo.com; Gerri.L.Lawrence-Dunn@wellsfargo.com;
                 kylarademacher@wellsfargo.com; catherine.ojeda@wellsfargo.com; Sandra.A.Kathe@wellsfargo.com;
                 Lisa.M.Riley@wellsfargo.com; jayparker@wellsfargo.com; leighannelarson@wellsfargo.com;
                 Joy.Yoder@wellsfargo.com; Ann.M.Cimino-Braier@wellsfargo.com; Jaime.L.Soczek@wellsfargo.com;
                 Stephanie.A.Day@wellsfargo.com; Matthew.F.Smith@wellsfargo.com; sherri.frounfelter@wellsfargo.com;
                 Pamela.J.Walz@wellsfargo.com; Lisa.L.Lee@wellsfargo.com; bryan.ratcliff@wellsfargo.com;
                 Jackie.Gaudreault@wellsfargo.com; David.Shay@wellsfargo.com
  CC:            Diane.M.Young@wellsfargo.com; ANNE.L.JAMES@wellsfargo.com; normanj@wellsfargo.com;
                 randy.denton@wellsfargo.com; keegand@wellsfargo.com; david.ojeda@wellsfargo.com
  Subject:       1/30 Agenda: Default Decisioning Business Case Review


  The 1/30 Default Decisioning Business Case Review agenda is located here. A summary is provided below.

  **Please note the meeting time may need to be shortened or rescheduled based on Beena's availability. If this is the
  case, you will receive an updated meeting invitation before the original time of the scheduled call tomorrow. Thank you
  for your patience and understanding.


                 Clarity              Business                                                                 Requesting
  Presenter                  CCR#                     Name/Description                              Sponsor
                 ID                   Case                                                                     Unit


                                                      Non-GSE WFHM HTI Target Revision
  Mike Nold and                                       Align Decision Tools with updated WFHM        Marc
                ID0001630             ID0001630                                                                HPU
  Jay Parker                                          Target Affordability requirements to match    Hamblen
                                                      Credit Policy.




                                                      Corporate Advance and State Attorney Fee
                                                      Matrix Research                          Marc
  Diane Young    ID0002045      16548 D0002045                                                                 HPU
                                                      Review and update how State Attorney Fees Hamblen
                                                      are accounted for in the HPA decisioning tool.



                                                       Short Sale Counter Offer Process Phase
                                                       n
                                                      This effort is to align the Short Sale Counter
  Ann Cimino-                                         Offer Letter generation and process across the John      Liquidations
                 ID0003968             ID0003968      liquidation portfolios. This effort will create Bender
  Braier
                                                      efficiency and consistency in the ordering
                                                      process and mitigate risk of generating letters
                                                      with errors and erroneous data.


  Thank you!

  d'ccrlúie mess



CONFIDENTIAL                                                                                          WF_HERNANDEZ_000031 34
                   Case 3:18-cv-07354-WHA Document 173-34 Filed 11/21/19 Page 3 of 3


   Implementation Consultant
   Change Management - Default Change and Process Delivery

   Wells Fargo Home Mortgage 12650 Wells Fargo Way l Minneapolis, MN 55408 I MAC: X9903-063
   Phone: 612-312-3918 I Secondary: 651-340-2152



   "This message may contain confidential and/or privileged information. If you are not the addressee or authorized to receive this for the addressee, you must notuse, copy,.
   disclose, or take any action based on this message or any information herein. If you have received this message in error, please advise the senderimmediately by reply e-
   mail and delete this message. Thank you for your cooperation."




       Original Appointment
   From: Hess, Jackie A. On Behalf Of HP Change Control
   Sent: Monday, January 05, 2015 11:40 AM
   To: HP Change Control; Menon, Beena; Mcwilliams, Gregory B.; Jennrich, Doreen; Schwartzseid, Russell; Hamblen, Marc
   V; Crabtree, Kerri; Bender, John S.; Donohue, James R.; Nold, Mike J; Kelsey, Peter; Mcveigh, Rick; Lawrence -Dunn,
   Gerri L.; Rademacher, Kyla C; Ojeda, Catherine; Kathe, Sandra A.; Riley, Lisa M.; Parker, Jay R; Larson, Leigh Anne;
   Yoder, Joy; Cimino-Braier, Ann M.; Soczek, Jaime L.; Day, Stephanie A.; Smith, Matthew F.; Hess, Jackie A.; Frounfelter,
   Sherri L; Walz, Pamela; Lee, Lisa L.; Ratcliff, Bryan L; Gaudreault, Jackie; Shay, David J.
   Cc: Young, Diane M.; James, Anne L.; Norman, Judy K.; Denton. Randy L; Keegan, Dan J.; Ojeda, David R
   G. ect.: Default Decisioning - Business Case Review
   When: Friday, January 30, 2015 12:00 PM -1:00 PM (UTC-06:00) Central Time (US & Canada).
   Where: 888-549-3557 - Code: 470-1335


   *Updating meeting time to accommodate Beena's schedule.*

   Purpose: Review Default Decisioning project funding requests to gain Beena's approval to move forward with the
   request. An agenda will be provided in advance of each meeting.

   Presenters should be prepared to provide an overview of the change description, the project costs and benefits.
   Sponsors should plan to attend to provide additional details and support the funding request.



   join online meeting
   https://meet.wellsfargo.com/stephanie.a.day/QNPP3Sli

   First online meeting?




CONFIDENTIAL                                                                                                                               WF HERNANDEZ 00003135
